662 So.2d 1382 (1995)
C.M.T., a child, Petitioner,
v.
The Honorable A.C. SOUD, Jr., Circuit Court Judge, and James Woolsey, Superintendent of the Duval Regional Juvenile Detention Center, Respondents.
No. 95-3870.
District Court of Appeal of Florida, First District.
November 27, 1995.
*1383 Louis O. Frost, Jr., Public Defender, and Ward L. Metzger, Assistant Public Defender, Jacksonville, for petitioner.
Robert A. Butterworth, Attorney General, and Jean-Jacques A. Darius, Assistant Attorney General, Tallahassee, for respondents.
PER CURIAM.
C.M.T., a juvenile, pled guilty to petitions for delinquency charging misdemeanor offenses. The trial court committed him to the Department of Juvenile Justice for placement in a moderate-risk residential program. Immediate placement could not be made, however, and the trial court ordered petitioner held in secure detention for a maximum of 15 days or until placement. Seeking relief by petition for writ of habeas corpus, C.M.T. argued that secure detention was unauthorized by law where a Risk Assessment Instrument (RAI) did not support such detention and where there was no re-scoring of the RAI in accordance with section 39.044(9), Florida Statutes (Supp. 1994).
An order to show cause was issued and, having considered the response, it was determined that petitioner's arguments were well taken. By previously issued unpublished order, this court granted the petition and directed petitioner's immediate release from secure detention. It was expressly stated, however, that the trial court may order petitioner held in home detention of unlimited duration with electronic monitoring as authorized by section 39.044(10)(a), Florida Statutes (Supp. 1994).
PETITION GRANTED.
BOOTH, WOLF and WEBSTER, JJ., concur.